DETAILED ACTION

Status
This communication is in response to Applicant’s “Amendment and Reply Under 37 C.F.R. § 1.111” filed on December 10, 2020 (hereinafter “Amendment”).  In the Amendment, Applicant amended no claim(s); cancelled no claim(s); and added Claims 21-24.  Therefore, Claims 1-24 are pending and presented for examination.  Of the pending claims, Claims 1, 13 and 17 remain independent claims.

The instant patent application is a transitional application filed on August 10, 2018 (i.e., filed after March 16, 2013), which claims benefit of a number of U.S. patent applications, each of which was filed before March 16, 2013.  Since this application is a transitional application claiming benefit of (i.e., via Applicant’s ADS filed August 10, 2018) to U.S. applications filed before March 16, 2013, without a statement that this present application contains a claim to a claimed invention that has an effective filing date on or after March 16, 2013, this present application is being examined under the pre-AIA  first to invent provisions.  AIA  refers to the America Invents Act (AIA ).  See MPEP § 210 (III.)(A. Transitional Applications).

Continuation
This application is a continuation application of U.S. Application No. 13/195,677 filed on August 1, 2011.  See MPEP § 201.07.  In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  In addition, Applicant(s) is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desires the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.  Finally, Applicant(s) is reminded that the e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Priority/Benefit Claims
Applicant’s claim for benefit to U.S. Application Nos. 13/195,677 and 12/859,675 (“Parent Applications”) and to 61/369,560 (hereinafter “2010 Provisional”) is acknowledged.

As noted in the prosecution history of U.S. Application No. 13/195,677, Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 120 is acknowledged.  The effective priority date of the present application and the Parent Applications goes to the 2010 Provisional (i.e., U.S. Provisional Application No. 61/369,560), and therefore, is July 30, 2010.  However, Applicant has not complied with one or more conditions to receive benefit of an earlier filing date as follows.  A later-filed application must be a patent application for an invention that is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the Parent Applications and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of pre-AIA  35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  This application (U.S. App. No. 16/101,007) is a CON of its Parent Applications (i.e., U.S. Application No. 13/195,677 and 12/859,675) having the benefit of a 2009 Provisional (61/235,277); however, the disclosure of the 2009 Provisional fails to provide adequate support or enablement in the manner required by the first paragraph of 35 U.S.C. 112 (pre-AIA ) for the claims pending in this application.  Therefore, the disclosure of each of the 2009 Provisional fails to provide pre-AIA  §112 support for the language recited in independent Claims 1, 13 and 17, particularly the idea of creating a social graph object corresponding to an association between a first URL, a redirection URL and a social media system; generating code corresponding to an interactive social media system plugin associated with the object, wherein when the code is inserted into a web page that displays the plugin; publishing, responsive to user input to the plugin, a message in the system, wherein the message comprises a link to the redirection URL; receiving a first user selection of the link to the 

Examiner’s Notes
Examiner notes that it is common knowledge and known in the art that:
“if a person buys a product from a merchant via the merchant's traditional web page, wherein the merchant's web page is linked with a social media system, then such a linkage facilitates sharing of information related to the purchase with friends and fans of the person on the social media system. This is possible generally because social media systems provide various tools that facilitate associations between conventional web pages and social media pages…. these tools create linkages that provide a channel of communication between web pages and social media pages. Such tools are usually referred to as "social media plugins" in the art, and are inserted in web pages (including blogs or video blogs) of individuals, organization, and corporate entities. As will be understood and appreciated, social media plugins provided by social media systems can be inserted into web pages, and hence allow integration of interactive features of social media systems on web pages, and also allows communication between social media profile pages and web pages” 
per U.S. Patent Application Publication No. 2018/0351892 of Michael J. Strutton (hereinafter “Strutton”) at background paragraph [0008], and furthermore, in view of Strutton at background paragraph [0009], Examiner notes that it is common knowledge and known in the art:
“that social media plugins are useful tools for web page owners in driving web traffic to their web pages, consequently realizing greater…popularity of their web pages. For instance, owners of web pages can insert on their web pages a social media plugin called the "Like" button provided by the social media system FACEBOOK™…. The Like button also allows visitors who visit the web page to publish a message comprising related content and provides a link to the web page on the visitor's FACEBOOK™ profile page. Friends and fans of the visitor on FACEBOOK™ can review the message on the visitor's 

Any disagreement(s) with any statement(s) above should be addressed by Applicant in the next response to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  “A claim is indefinite when it contains words or phrases whose meaning is unclear” (MPEP § 2173.05(e)).  

Claim 22 is rejected under AIA  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the phrase “the association” (bolding emphasis added) initially appears to reference an earlier limitation (i.e., “an association between (a)… (b)… and (c)…” recited in Claim 1) with proper antecedent basis in Claim 1, but then Claim 22 proceeds to describe further descriptive details that are not recited as part of the earlier limitation (i.e., “(a) the second URL…” with bolding added by Examiner), thereby suggesting that the antecedent limitation (i.e., “the association” recited in Claim 22) is not the same as the limitation being referred to in Claim 1 (i.e., “an association…”).  Consequently, Claim 22 is rejected under AIA  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  as being 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-24 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 1-24 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 1-24 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s claims recite managing information and messages among users/audiences, as more particularly recited in the pending claims save for recited (non-abstract claim elements): 
a social graph object corresponding to an association between (a) a first uniform resource locator (URL), (b) a redirection URL, and (c) a social media system; 
generating code corresponding to an interactive social media system plugin associated with the social graph object, wherein when the code is inserted into a web page, the web page displays the interactive social media system plugin; 
publishing, responsive to user input to the interactive social media system plugin, a message in the social media system, wherein the message comprises a link to the redirection URL; 
receiving a first user selection of the link to the redirection URL via the message in the social media system; 
responsive to the first user selection, redirecting to the first URL; 
updating the social graph object, the updating operation comprising replacing the first URL with a second URL; 
receiving, after updating the social graph object, a second user selection of the link to the redirection URL via the message in the social media system; 
responsive to the second user selection, redirecting to the second URL instead of the first URL; 
(only Claim 1 and corresponding dependent claims) at least one device comprising a hardware processor; 
(only Claims 2, 14 and 18) wherein the web page, into which the interactive social media system plugin is inserted, is accessible at the first URL before updating the social graph object, and wherein the web page is accessible at the second URL after updating the social graph object; 
(only Claims 3, 15 and 19 and corresponding dependent claims) transmitting a request, to the social media system, for validation of the social graph object; and receiving, from the social media system, validation of the social graph object, wherein updating the social graph object is performed after receiving validation of the social graph object; 
(only Claims 4, 16 and 20 and corresponding dependent claims) wherein transmitting the request for validation of the social graph object comprises: generating metadata associated with the social graph object; and storing the metadata in a pseudo-page, wherein to validate the social graph object, the social media system crawls the pseudo-page to read the metadata; 
(only Claim 5) wherein the redirection page and the pseudo-page comprising the metadata are accessible at a same URL; 
(only Claim 6
(only Claim 7) wherein creating the social graph object comprises retrieving the social graph object from storage, the storage comprising one or more pre-stored social graph objects; 
(only Claim 8 and corresponding dependent claims) responsive to user interactions with the interactive social media system plugin, storing user analytics data associated with the social graph object; 
(only Claim 9) wherein after replacing the first URL with the second URL, an association between the social graph object and user analytics data stored before updating the social graph object is preserved; 
(only Claim 10) presenting the user analytics data in a graphical user interface associated with the social graph object; 
(only Claim 11) wherein creating the social graph object is performed in accordance with a social graph protocol followed by the social media system; 
(only Claim 12) wherein the redirection page is hosted in a first domain and the web page is hosted in a second domain that is different from the first domain; 
(only Claim 13 and corresponding dependent claims) a non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, cause performance of operations; and 
(only Claim 17 and corresponding dependent claims) a system comprising at least one device including a hardware processor, the system being configured to perform operations.  
However, managing information and messages among users/audiences, as currently recited in the pending claims and further explained below, is within a certain method of organizing human activity — (i) fundamental economic principle or practice; (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations); and/or (iii) managing personal behavior or relationships/interactions between people.  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  This judicial exception (i.e., abstract idea exception) is not integrated into a practical application because each claim as a whole, having the combination of additional elements beyond the judicial exception(s), does not integrate the exception into a practical 

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Examiner notes that each of Claims 1-12 and 21-24 is drawn to a method; however, the method steps do not recite, require, or indicate implementation by a particular machine since none of limitations recited in Applicant’s none of operations of Applicant’s system Claims 17-20 are recited as being performed by any computer or processing device, such as the “at least one device including a hardware processor” recited in Claim 17.  Even if a computer/machine was implied in Claims 1-12 and 17-24, Applicant’s claim limitations taken individually and in combination would be merely instructions to implement the abstract idea on a computer and would require no more than generally linking the use of an abstract idea to a particular technological environment or field of use (e.g., a social media system), and having the abstract idea combined with insignificant extra-solution activity, such as each of the recited steps/operations of creating, generating, publishing, receiving, redirecting, updating and replacing; each of the steps/processes of transmitting recited in Claims 3-4, 15-16 and 19-24; each of the steps/processes of storing recited in Claims 4, 8, 16 and 20; and the step/operation of presenting recited in Claim 10, as further explained below.  Examiner also notes that albeit limitations recited in the Claims 13-16 are performed by the generically recited “one or more hardware processors”, the claim limitations taken individually and in combination are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to generally link the abstract idea to a particular technological environment, or field of use (e.g., a social media system), and no more than a combination of the abstract idea with insignificant extra-solution activity, such as each of the recited steps/operations of creating, generating, publishing, receiving, redirecting, updating and replacing; each of the steps/processes of transmitting recited in Claims 3-4, 15-16 and 19-20; each of the steps/processes of storing recited in Claims 4, 8, 16 and 20; and the step/operation of presenting recited in Claim 10, as further explained below.  As mentioned above, the claim elements in addition to the abstract idea arguably include: a social graph object corresponding to an association between (a) a first uniform resource locator (URL), (b) a redirection URL, and (c) a social media system; generating code corresponding to an interactive social media system plugin associated ‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Content Extraction”, for data recognition), each of the steps of storing and replacing is a data saving or depositing function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988 (Fed. Cir. 2014), hereinafter “Cyberfone”; and Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data storage}, and each of the steps of publishing, redirecting, updating, presenting and transmitting encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  In addition, Examiner notes that Applicant’s disclosure, as published in U.S. Patent Application Publication No. 2018/0351892 of Michael J. Strutton (hereinafter “Strutton”), which corresponds to this application, mentions that “computer-readable media can comprise…any other medium which can be used to carry or store computer program code in the form of computer-executable instructions or data structures and which can be accessed by a general purpose…or a mobile device” —Strutton paragraph [0123] with emphases added by Examiner; and “An exemplary system for implementing the present disclosure, which is not illustrated, includes a general purpose computing device in the form of a conventional computer, including a processing unit, a system memory, and a system bus” —Strutton paragraph [0127] with emphases added by Examiner.  

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-


Prior Art Rejections - 35 USC §§ 102 or 103
AIA  or Pre-AIA  Notice:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-24 are rejected under pre-AIA  35 U.S.C. 102 (a) and (b) as being anticipated by U.S. Patent Application Publication No. 2009/0006192 of Martinez et al. (hereinafter “Martinez”).

Regarding Claim 1, Martinez discloses a method comprising: 
creating a social graph object corresponding to an association between (a) a first uniform resource locator (URL), (b) a redirection URL, and (c) a social media system (e.g., creating digital content objects for embedding/associating with social networking content so other social networking users can use/distribute among additional users  —  Martinez at ¶ [0025] mentions “creation of the Martinez at ¶ [0071] mentions “an end-user of a social networking site, such as My Space or Facebook, may embed content”; Martinez at ¶ [0093] mentions “content-embedding code may be incorporated into personal pages on social networking sites, such as…Facebook…and the like. The content-embedding code may also be used by a content-embedding entity in other contexts”; Martinez at ¶ [0086] mentions “flash objects, or other media files” while Martinez at ¶ [0088] mentions that “links may respond to clicks… the links may be implemented in HTML code or in Flash or other media object files”; Martinez at ¶¶ [0024], [0046], [0082], [0095], [0098], [0100], [0105]–[0106], [0111], [0118] and [0125]; and Martinez at ¶ [0051] mentions “Redirection can also be accomplished by transmitting an HTML page including JavaScript code operative to accomplish redirection”); 
generating code corresponding to an interactive social media system plugin associated with the social graph object, wherein when the code is inserted into a web page, the web page displays the interactive social media system plugin (e.g., “content embedding code is generated and provided to subsequent users” —Martinez at ¶ [0025]; and generating code associated with the digital content objects for embedding/associating with social networking content —Martinez at ¶¶ [0025], [0084], [0086], [0095], [0097], [0118] and [0126]); 
publishing, responsive to user input to the interactive social media system plugin, a message in the social media system, wherein the message comprises a link to the redirection URL (e.g., publishing a social media message including a redirection URL link —Martinez at ¶¶ [0104]–[0106], [0110], [0117] and [0131]; and “incorporated into personal pages on social networking sites, such as…Facebook…and the like” —Martinez at ¶ [0093]); 
receiving a first user selection of the link to the redirection URL via the message in the social media system (e.g., social media user clicks on the URL link —Martinez at ¶¶ [0090], [0095], [0110], [0117] and [0131]; and “links may respond to clicks, mouse-overs, and/or other activations…. links may be implemented in HTML code or in Flash or other media object files” —Martinez at ¶ [0088]); 
responsive to the first user selection, redirecting to the first URL (e.g., redirecting the social media user to a first URL —Martinez at ¶¶ [0095], [0104]–[0106], [0110], [0117] and [0131]); 
updating the social graph object, the updating operation comprising replacing the first URL with a second URL (e.g., updating social graph object with a replacement URL for distribution to Martinez at ¶¶ [0083], [0090]–[0091], [0095] and [0107]; and “desire to re-use or re-distribute the digital content object” —Martinez at ¶ [0025]); 
receiving, after updating the social graph object, a second user selection of the link to the redirection URL via the message in the social media system (e.g., “desire to re-use or re-distribute the digital content object” —Martinez at ¶ [0025]; “multiple content embedding entities, relative to a given digital content object, may be associated in a distribution chain” —Martinez at ¶ [0070]; “create a viral distribution mechanism” —Martinez at ¶ [0095]; and Martinez at ¶¶ [0024], [0083], [0090]–[0091], [0095] and [0107]); and 
responsive to the second user selection, redirecting to the second URL instead of the first URL (e.g., “desire to re-use or re-distribute the digital content object” —Martinez at ¶ [0025]; “create a viral distribution mechanism” —Martinez at ¶ [0095]; and Martinez at ¶¶ [0024]–[0025], [0083], [0090]–[0091], [0095] and [0107]), 
wherein the method is performed by at least one device comprising a hardware processor (e.g., Figures 1 and 11A–11B of Martinez). 

Regarding Claim 2, Martinez discloses the method of claim 1, wherein the web page, into which the interactive social media system plugin is inserted, is accessible at the first URL before updating the social graph object, and wherein the web page is accessible at the second URL after updating the social graph object (e.g., web page being accessible at the URLs —Martinez at ¶¶ [0025], [0083], [0090]–[0091], [0095], [0100], [0107], [0110] and [0117]).

Regarding Claim 3, Martinez discloses the method of claim 1, further comprising: transmitting a request, to the social media system, for validation of the social graph object; and receiving, from the social media system, validation of the social graph object, wherein updating the social graph object is performed after receiving validation of the social graph object (e.g., validating social media user requesting to update the social graph object — “multiple content embedding entities, relative to a given digital content object, may be associated in a distribution chain” —Martinez at ¶ [0070]; and Martinez at ¶¶ [0080], [0083], [0087], [0090]–[0091], [0095], [0097], [0107] and [0126]).

Regarding Claim 4, Martinez discloses the method of claim 3, wherein transmitting the request for validation of the social graph object comprises: generating metadata associated with the social graph object; and storing the metadata in a pseudo-page, wherein to validate the social graph object, the social media system crawls the pseudo-page to read the metadata (e.g., Martinez at ¶¶ [0044], [0046], [0051], [0080]–[0084], [0087], [0090]–[0091], [0093], [0095], [0097], [0107] and [0126]).

Regarding Claim 5, Martinez discloses the method of claim 4, wherein the redirection page and the pseudo-page comprising the metadata are accessible at a same URL (e.g., Martinez at ¶¶ [0044], [0046], [0051], [0080]–[0084], [0087], [0090]–[0091], [0093], [0095], [0097], [0107] and [0126]).

Regarding Claim 6, Martinez discloses the method of claim 4, wherein the metadata stored in the pseudo-page comprises an administration identifier provided by the social media system (e.g., Martinez at ¶¶ [0044], [0046], [0051], [0080]–[0084], [0087], [0090]–[0091], [0093], [0095], [0097], [0107] and [0126]).

Regarding Claim 7, Martinez discloses the method of claim 1, wherein creating the social graph object comprises retrieving the social graph object from storage, the storage comprising one or more pre-stored social graph objects (e.g., retrieving the social graph object from storage/memory —Martinez at ¶¶ [0024]–[0025], [0035]–[0036], [0093] and [0126]).

Regarding Claim 8, Martinez discloses the method of claim 1, further comprising: responsive to user interactions with the interactive social media system plugin, storing user analytics data associated with the social graph object (e.g., “track clickstream activity, content usage, revenue generation and the like” —Martinez at ¶ [0033]; “[u]se of content embedding code and activation of the links in content-embedding code…. recording retrieval events in a manner that allows for content access Martinez at ¶ [0123]; and Martinez at ¶¶ [0083], [0091], [0095], [0107], [0126] and [0130]).

Regarding Claim 9, Martinez discloses the method of claim 8, wherein after replacing the first URL with the second URL, an association between the social graph object and user analytics data stored before updating the social graph object is preserved (e.g., “multiple content embedding entities, relative to a given digital content object, may be associated in a distribution chain” —Martinez at ¶ [0070]; and Martinez at ¶¶ [0083], [0091], [0095], [0107], [0126] and [0130]).

Regarding Claim 10, Martinez discloses the method of claim 8, further comprising: presenting the user analytics data in a graphical user interface associated with the social graph object (e.g., Martinez at ¶¶ [0098] and [0125]).

Regarding Claim 11, Martinez discloses the method of claim 1, wherein creating the social graph object is performed in accordance with a social graph protocol followed by the social media system (e.g., creating in accordance with a social networking site protocol —Martinez at ¶¶ [0038], [0041]–[0051], [0071], [0090], [0093] and [0095]).

Regarding Claim 12, Martinez discloses the method of claim 1, wherein the redirection page is hosted in a first domain and the web page is hosted in a second domain that is different from the first domain (e.g., Martinez at ¶¶ [0046], [0051], [0095], [0105]–[0106], [0110], [0117], [0126] and [0131]).

Regarding Claim 13, Martinez discloses a non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors (e.g., Figures 1 and 11A–11B of Martinez) cause performance of respective operations/processes as recited in Claim 1, and, therefore, Claim 13 is rejected on the same basis(es) as applied above with respect to Claim 1.

14-16 recite substantially similar subject matter to that of respective Claims 2-4 and, therefore, Claims 14-16 are rejected on the same basis(es) as Claims 2-4, respectively.

Regarding Claim 17, Martinez discloses a system comprising: at least one device including a hardware processor; the system being configured (e.g., Figures 1 and 11A–11B of Martinez)) to perform respective operations/processes as recited in Claim 1, and, therefore, Claim 17 is rejected on the same basis(es) as applied above with respect to Claim 1.

Claims 18-20 recite substantially similar subject matter to that of respective Claims 2-4 and, therefore, Claims 18-20 are rejected on the same basis(es) as Claims 2-4, respectively.

Regarding Claim 21, Martinez discloses the method of claim 1, further comprising: prior to redirecting to the first URL, identifying the first URL based on the social graph object (e.g., identifying 1st URL based on social graph object before redirecting— Martinez at ¶¶ [0095], [0104]–[0106], [0110], [0117] and [0131]).

Regarding Claim 22, Martinez discloses the method of claim 1, further comprising: prior to redirecting to the second URL in place of the first URL, identifying the second URL based on the updated social graph object corresponding to the association between (a) the second URL, (b) the redirection URL, and (c) the social media system (e.g., identifying 2nd URL based on social graph object before redirecting to 2nd URL — Martinez at ¶¶ [0024]–[0025], [0070], [0083], [0090]–[0091], [0095] and [0107]).

Regarding Claim 23, Martinez discloses the method of claim 1, further comprising: prior to generating the code corresponding to the interactive social media plugin, validating the social graph object, wherein the validated social graph object is used to generate the code corresponding to the interactive social media plugin (e.g., validating social graph object prior to Martinez at ¶¶ [0024]–[0025], [0046], [0051], [0071], [0082], [0084], [0086], [0088], [0093], [0095], [0097]–[0098], [0100], [0105]–[0106], [0111], [0118] and [0125]–[0126]).

Regarding Claim 24, Martinez discloses the method of claim 1, wherein publishing the message in the social media system comprises publishing the message on a social media page associated with a user performing the user input (e.g., publishing the social media message on a page —Martinez at ¶¶ [0104]–[0106], [0110], [0117] and [0131]; and “incorporated into personal pages on social networking sites, such as…Facebook…and the like” —Martinez at ¶ [0093]).


Response to Arguments
Applicant’s arguments in the Amendment filed on December 10, 2020, have been fully considered and are not persuasive.  Examiner notes further recitation above to U.S. Patent Application Publication No. 2009/0006192 of Martinez et al. (hereinafter “Martinez”) given Applicant’s new claims and arguments in “Amendment”.

Applicant's Arguments in the Amendment
(Pages 8-12)  Applicant asserts that the pending claims are drawn to eligible subject matter under 35 U.S.C. § 101.

(Pages 12-14)  Applicant asserts that the independent claims, as currently presented, are not anticipated by Martinez.

(Page 14)  Applicant asserts that Claims 2-12 and 21-24; Claims 14-16; and Claims 18-20 which depend from respective independent Claims 1, 13 and 17 and include respective limitations therein, are patentably over Martinez based on at least the same reasons provided with respect to independent Claims 1, 13 and 17.


Examiner’s Response to Applicant's Arguments
Regarding § 101, Examiner respectfully disagrees.  Please see § 101 rejections above regarding each of Applicant’s pending claims.    
Regarding Applicant’s general argument on page 9 of Applicant’s Amendment filed in 2020, that “Claim 1 recites an improvement in a social media system”; “the social media message” links to “the new URL, via a redirection page”; and “the claim recites a solution…”, Examiner notes that Applicant makes this assertion and then describes what the claimed solution "may" do without explaining whether the claimed solution actually accomplishes any of the alleged possible improvements (i.e., preventing broken links) and, therefore, Applicant's argument amounts to no more than a speculative/conclusory allegation that the pending claims provide “an improvement in computer capabilities” to support an invention under § 101.  More specifically, Applicant's alleged improvements are no more than a desired or intended result that are not required to be performed or achieved based on the language currently recited in each of Applicant’s pending claims.  Thus, none of Applicant’s pending claims are required to improve any computer related technology or to improve upon the functioning of the computer itself.  Consequently, Applicant's arguments constitute no more than a general allegation that the pending claims provides a computer capability improvement under § 101.
On page 10 of Applicant’s Amendment filed in 2020, Applicant argues that “Claim 1 recites… ‘creating a social graph object corresponding to an association between (a) a first uniform resource locator (URL), (b) a redirection URL, and (c) a social media system.’ ” and that the “social graph object” recited in Claim 1 is “a new data structure”.  However, Examiner notes that the “social graph object” recited in Claim 1 requires only a correspondence to an association of element (a), (b) and (c).  “The structure which goes to make up the device must be clearly and positively specified” according to MPEP § 706.03(d).  As recited in Applicant’s Claim 1, the “social graph object” is not positively specified/recited as having element (a), (b) and (c) —instead, Claim 1 requires only a correspondence to an association of each of these three elements.  Examiner has indicated where the prior art teaches the limitations including those that may not limit the 
On pages 10-11 of Applicant’s Amendment filed in 2020, Applicant argues that “Social media systems are, by definition, an Internet technology”; however, Examiner disagrees that this is always true.  Examiner notes that most social media systems are based on Internet connectively; however, not all social media systems are required to be based on the Internet or are accessible via the Internet, such as an offline social media board (e.g., community board) that does not rely on Internet connectivity.  Nonetheless, Examiner notes that URLs are non-abstract claim elements recited in Applicant’s pending claims and, as currently recited, neither provide “an improvement in computer capabilities” nor amount to “significantly more” than the abstract idea to support an invention under § 101 because Applicant’s URL limitations, as recited in the pending claims, do not provide, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, such as Application’s social media system.  
Consequently, Examiner maintains/asserts the § 101 rejections above regarding each of Applicant’s pending claims.    

Regarding § 102, Examiner respectfully disagrees with Applicant’s argument that Martinez does not disclose “creating a social graph object corresponding to an association between (a) a first uniform resource locator (URL), (b) a redirection URL, and (c) a social media system” as recited in Applicant’s independent claims.  Examiner notes that Applicant's arguments in view of Martinez at paragraphs 0093 and 0051 are generic and non-specific to the other citations set forth in the previous Office action and, therefore, Applicant's arguments with respect to Martinez constitute no more than a general allegation that the pending claims define a Martinez.  See 37 C.F.R. 1.111(b).  Nonetheless, Examiner notes that Martinez discloses creating digital content objects for embedding/associating with social networking content so other social networking users can use/distribute among additional users  —  see Martinez collectively at ¶¶ [0024]–[0025], [0046], [0051], [0071], [0082], [0086], [0088], [0093], [0095], [0098], [0100], [0105]–[0106], [0111], [0118] and [0125].  For example, Martinez at ¶ [0093] indicates that “content-embedding code may be incorporated into personal pages on social networking sites, such as…Facebook…and the like. The content-embedding code may also be used by a content-embedding entity in other contexts” while Martinez at ¶¶ [0086] and [0088] respectively disclose “flash objects, or other media files” and “links may respond to clicks… the links may be implemented in HTML code or in Flash or other media object files”.  In addition, Martinez at ¶ [0025] indicates “creation of the content”; and “an end-user of a social networking site, such as My Space or Facebook, may embed content” per Martinez at ¶ [0071].  Furthermore, Martinez at ¶ [0051] indicates “Redirection can also be accomplished by transmitting an HTML page including JavaScript code operative to accomplish redirection”.  Examiner notes that during patent examination, the pending claims must be “given their broadest reasonable interpretation”.  In view of this standard, Examiner asserts § 102 rejections to Applicant’s pending claims, as noted above under § 102.  In addition, Examiner notes that patent documents are relevant as prior art for all they contain and that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” —MPEP § 2123.  Therefore, Examiner maintains the § 102 prior art rejections to Claims 1-20 as provided above.

Please see above § 102 rejections with respect to independent Claims 1, 13 and 17 for at least the same reasons provided with respect to the independent claims that Claims 2-12 and 21-24; Claims 14-16; and Claims 18-20, depending from respective independent Claims 1, 13 and 17 and including the limitations therein, are not patentable based on dependency from respective independent claims.

Conclusion
The prior art made of record and not relied upon in this Office action is considered pertinent to Applicant's disclosure:
U.S. Patent Application Publication No. 2010/0280860 of Iskold et al. (hereinafter “Iskold”) as indicated in a Parent Application (#38) for Facebook® social networking application and embedded “I like this” button.
U.S. Patent Application Publication No. 2010/0218128 of Bonat et al. (hereinafter “Bonat”) for “social networking sites (e.g., Facebook, Twitter, MySpace, and the like).” —Bonat at ¶ [0003]; “facilitate widget generation by allowing one or more of the following objects/aspects of the widget to be configured: a type of offer, a size of the widget, a design, a font, a logo, and images presented by the widget, a headline, a text, colors, and the like. The user, e.g., a user generating the widget at system 100, may also indicate a location or link, such as a Uniform Resource Locator [URL], where the user interacting with the completed widget 100 is directed upon successful completion or cancellation of an interaction with the widget 100 including the offer.” —Bonat at ¶ [0032]; “social networks such as Twitter, Facebook, LinkedIn, and MySpace” —Bonat at ¶ [0041]; and “generate the code for an offer widget to be placed on a user's web page or other web accessible location; enable the user to copy the offer widget 100 code; generate a link for the offer; generate a link for placement on a user's website” —Bonat at ¶ [0053].
U.S. Patent Application Publication No. 2009/0144392 of Wang et al. (hereinafter “Wang”) for “a user views content on an external system that the user desires to share in the social networking website.  The user selects a control in a web browser or on a web page of the external system. The control may execute code that causes a sharing request to be sent to the social networking website.  The sharing request is received by the social networking website, and information is sent from the social networking website for presenting an interface to the user.  The interface is capable of requesting sharing parameters from the user for sharing the content in the social networking website. The interface may be a web page capable of receiving user input. The user provides sharing parameters that are received by the social networking website.  Content is retrieved from the external system and is Wang at ¶ [0005].
U.S. Patent Application Publication No. 2008/0319918 of Forlai (hereinafter “Forlai”) as indicated in a Parent Application (#38) and for “an owner or administrator of a ‘central Web site,’ to generate product offers to consumers” —Forlai at ¶ [0057].
U.S. Patent Application Publication No. 2008/0184135 of Washburn et al. (hereinafter “Washburn”) for “Web authoring plugin implementation” —Title of Washburn; and “providing an interface between a blog-editing application and a plugin, receiving an indication that the plugin is to be invoked; presenting a user interface based on the plugin to receive settings that define characteristics associated with an object to be rendered in a blog post, receiving the settings, creating an editable code fragment based on the settings that can be utilized to present a rendering associated with the plugin, and presenting the rendering in the blog-editing application.” —Abstract of Washburn.
U.S. Patent Application Publication No. 2008/0182563 of Wugofski et al. (hereinafter “Wugofski”) for “Plug-in services make it easy for the member to add dynamic content to their profiles.” —Wugofski at ¶ [0021]; “Client-side presentations likewise can include interactive components such as hyperlinks… and edit fields. Among other advantages, plug-in services can generate referral networks. When a subscriber sees or interacts with a member's plug-in, a referral network is created. Further, plug-in services may have access controls limiting their distribution…and their ability to be forwarded to other subscribers.” —Wugofski at ¶ [0025]; “a member can receive a bounty when a subscriber follows the referral” —Wugofski at ¶ [0046]; and “a member is compensated for…being the first to include a plug-in service within his or her profile (i.e., exposing something new to their social network). This is especially useful for commercial profiles, such as a profile promoting a movie or television program.” —Wugofski at ¶ [0051].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mathew R. Syrowik/Primary Examiner, Art Unit 3682